Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated March 3rd, 2021 responding to the Office Action provided in the rejection of claims 1-20. 
Claims 7 and 17 have been canceled.
Claims 1, 8, 11, and 18 have been amended.
Claims 21-28 have been added.
Claims 1-6, 8-16, and 18-28 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 8, 11, 18, 25, and 27 are in independent form.
Claims 1-6, 8-16, and 18-28 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25th, 2021 was filed after the mailing date of the Non-Final Office Action on September 3rd, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Vangelov, however, fails to disclose or suggest, “virtual representations of mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform,” as claimed. (See Remarks, page 13, last paragraph).

Prior Art’s Arguments - Rejections
The 35 USC § 101 rejection of claims 1-4 have been withdrawn in view of Applicant’s amendments of the claims.
Applicant’s arguments filed on March 3rd, 2021 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “virtual representations of mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform,” however, Applicant’s arguments with respect to claims 1, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Searle et al. (U.S. Publication No. 2016/0291940 – IDS filed on 2/25/2021 – art made of record) in detail rejection below.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 21-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Vangelov (U.S. Publication No. 2017/0262274 – hereinafter, Vangelov) in view of Pathak et al. (U.S. Publication No. 2009/0150878 – hereinafter, Pathak) and further in view of Searle et al. (U.S. Publication No. 2016/0291940 – IDS filed on 2/25/2021 – hereinafter, Searle).
Regarding claim 1:
Vangelov discloses a method comprising: 
receiving, by the one or more processors of an over-the-air (OTA) mobility services platform (FIG. 2 – service delivery network 202), a plurality of user inputs specifying a mobility client model and a plurality of software models that are associated with the mobility client model, the mobility client model defining a plurality of hardware components installed on a mobility client that execute software defined by the software models, the plurality of software models also defining interdependencies between one or more versions of the plurality of software models  (FIG. 2 and associated text, such as, “a user of the vehicle 102 may opt into software updates being performed by the vehicle 102. To facilitate the opt-in process, in some examples the computing platform 104 may provide a prompt to the user via the display 138 and/or audio module 122 ; 
generating, by the one or more processors, update files for software updates stored in a data repository and download information files including instructions for downloading and installing the update files, the instructions defining an installation order hierarchy that preserves the interdependencies between the one or more versions of the plurality of software models (FIG. 2 and associated text, such as, “the service delivery network 202 may review the current module configuration and current version  may specify network locations at which each of the specified update binaries may be retrieved. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202… identify the software updates, the service delivery network 202 may be configured to compare the current versions of modules indicated in the interrogator log 212 with the latest version of the modules compatible with the computing platform 104 (update files). The service delivery network 202 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require. Those additional dependencies may further be added to the manifest 216.” (See pars. [0060] – [0061])); 
transferring, by the one or more processors, the download information files to the mobility client (FIG. 2 and associated text, such as, “once received, the computing platform 104 may be configured to install the updates indicated by the manifest 216. Based on the manifest 216, the computing platform 104 may be configured to download the updated binaries and/or configurations retrieved from the web server locations specified by the manifest 216. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web ;
in accordance with the download information files, transferring the update files to the mobility client (FIG. 2 and associated text, such as, “once received, the computing platform 104 may be configured to install the updates indicated by the manifest 216. Based on the manifest 216, the computing platform 104 may be configured to download the updated binaries and/or configurations retrieved from the web server locations specified by the manifest 216. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the updates using resume functionality available for downloads from web servers 218.” (See par. [0063]). FIG. 5 and associated text, such as, “At operation 510, the vehicle 102 receives a manifest 216 from the message broker 204. The manifest 216 may indicate one or more binaries to be downloaded and installed by the vehicle 102, as well as other information to use when performing the update” (See par. [0071])).



generating, by the one or more processors, a distribution task, the distribution task including a start time, an end time and a mobility client group; 
generating, by the one or more processors, installation tasks for mobility clients in the mobility client group; 
in accordance with the installation tasks: transferring, by the one or more processors, the download information files to the mobility clients in the mobility client group; and 
in accordance with the download information files, transferring the update files to the mobility clients in the mobility client group.
However, Pathak, an analogous art with Vangelov because Pathak is in the same field of endeavor of updating software/firmware, discloses:
 generating, by the one or more processors, a distribution task, the distribution task including a start time, an end time and a mobility client group (“automatically determining a distribution time required to distribute the software update package to a group of network nodes over the parallel threads based at least in part on the number of parallel threads and automatically determining a start time for distributing the software update package over the parallel threads based at least in part on the distribution time. In some embodiments of the invention, the start time is further automatically determined based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during ‘off hours’) notwithstanding the staggered distribution of the ; 
generating, by the one or more processors, installation tasks for mobility clients in the mobility client group (“server 110 may compare the current version of software running on MFPs 120 with a replacement version of software stored on server 110 to determine an update path and use the update path to construct an appropriate delta package for distribution to MFPs 120. MFPs 120 receive delta packages from server 110 and, upon prompting by server 110, perform an installation in which delta packages are executed to update to the replacement version. In some embodiments, software updates are pulled from server 110 pursuant to requests made by MFPs 120. In other embodiments, software updates are pushed by server 110 to MFPs independent of any request.” (See par. [0028]). FIG. 2 and associated text, such as, “From the number of ; 
in accordance with the installation tasks: transferring, by the one or more processors, the download information files to the mobility clients in the mobility client group  (“automatically determining a distribution time required to distribute the software update package to a group of network nodes over the parallel threads based at least in part on the number of parallel threads and automatically determining a start time for distributing the software update package over the parallel threads based at least in part on the distribution time. In some embodiments of the invention, the start time is further automatically determined based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during ‘off hours’) notwithstanding the staggered distribution of the software update package.” (See par. [0007])); and 
in accordance with the download information files, transferring the update files to the mobility clients in the mobility client group (“automatically determining a distribution time required to distribute the software update package to a group of network nodes over the parallel threads based at least in part on the number of parallel threads and automatically determining a start time for distributing the software update package over the parallel threads based at least in part on the distribution time. In some embodiments of the invention, the start time is further automatically determined based at least in part on a scheduled installation time selected by a network administrator, which provides a high degree of confidence that installation of the software update across the entire group of network nodes will be completed around a scheduled time (e.g. during ‘off hours’) notwithstanding the staggered distribution of the software update package.” (See par. [0007])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vangelov into the teachings of Pathak because that would have provided a method and system for updating a group of network nodes, such as a group of MFPs, with replacement software wherein the method and system improve network performance and the predictability of a completion time for installation of the replacement software. These improvements are facilitated by throttling distribution of a software update package to avoid resource oversubscription while time-bounding distribution so that installation of the software update on all of the network nodes can be completed by a certain time as suggested by Pathak (See par. [0007]).


creating, by the OTA mobility services platform, virtual representations of the mobility clients that include unique identifiers for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform; and 
storing, by the one more processors, the virtual representations in one or more databases accessible by the OTA mobility services platform;
the update lies generated for each mobility client based at least in part on the update field of its virtual representation.
However, Searle, an analogous art with Vangelov and Pathak, because Searle is in the same field of endeavor of updating software/firmware discloses:
creating, by the OTA mobility services platform, virtual representations of the mobility clients that include unique identifiers for the mobility clients and data structures (“The device may log specified events associated with apps. For example, logged events may include installation and configuration events, app usage data, app error events, telematic data, and/or the like. Logged events data may be securely delivered in structured data format via the cloud hosted storefront to various analytics applications” (See par. [0087]). FIG. 12 and associated text, such as, “In FIG. 12, an OMA-DM tree is used to model the current state of device components (e.g., ECUs and their attributes) for a device (e.g., a vehicle). OMA-DM may be used to synchronize information (e.g., data regarding a vehicles state) between a server and vehicles.” (See par. [0090]). “the REDUP database may be implemented using various standard data-structures, such as with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform (“A users table 3519b includes fields such as, but not limited to: a userID, userSSN, taxID, userContactID, accountID, assetIDs, deviceIDs, paymentIDs, transactionIDs, … An devices table 3519c includes fields such as, but not limited to: deviceID, sensorIDs, accountID, assetIDs, paymentIDs, deviceType, deviceName, deviceManufacturer, deviceModel, deviceVersion … An updates table 3519k includes fields such as, but not limited to: updateID, updateDescription, updatePackageID, updatePackageVersion, updatePackagePriority, updatePackageSUMsData, and/or the like; A logs table 35191 includes fields such as, but not limited to: logID, logData, logTimestamp, logOntology, and/or the like… In one embodiment, user programs may contain various user interface primitives, which may serve to update the REDUP. Also, various accounts may require custom database tables depending upon the environments and the types of clients the REDUP may need to serve. It should be noted that any unique fields may be designated as a key field throughout.” (See pars. [2885] – [2900]). “If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing ; and 
storing, by the one more processors, the virtual representations in one or more databases accessible by the OTA mobility services platform (“A connected device (e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity) is configured to log specified events. For example, logged events may include software and configuration updates events, system fault and performance events, system service usage notifications, telematic data, and/or the like. These events may be logged by the device's software system or by individual device components (e.g., peripheral units or electronic control units (ECUs)) and may be securely delivered in a structured data format to the cloud platform for storage in a big data storage repository and/or databases of individual analytics applications.” (See pars. [0049] – [0050])).
the update files generated for each mobility client based at least in part on the update field of its virtual representation (FIG. 12 and associated text, such as, “In FIG. 12, an OMA-DM tree is used to model the current state of device components (e.g., 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Searle into the teachings of Vangelov and Pathak because that would have increased network efficiency by reducing data transfer requirements the use of more efficient data structures and mechanisms for their transfer and storage. As a consequence, more data may be transferred in less time, and latencies with regard to transactions, are also reduced as suggested by Searle (See par. [2901]).

Regarding claim 2:
The rejection of claim 1 is incorporated, but, Vangelov does not explicitly teach:
monitoring, by the one or more processors, the installation tasks to detect an issue with the installation tasks;
in accordance with detecting an issue and responsive to user inputs: 
assigning, by the one or more processors, the issue to a member of a user class of the mobility services platform based on an issue type;
changing, by the one or processors, a status of the installation tasks after the issue is resolved.
However, Pathak further comprising: 
monitoring, by the one or more processors, the installation tasks to detect an issue with the installation tasks (FIG. 4 and associated text, such as, “manager 240 determines the supported method of distribution for identified MFPs by referencing database 250. For MFPs that support the push method, manager 240 transmits package 260 to the MFP and waits for an event notification (440). For MFPs that support the pull method, manager 240 transmits a Uniform Resource Locator (URL) from which package 260 can be pulled to the MFP and waits for an event notification (450). If a failure event is received from an MFP then the push or pull process is retried unless a configured number of retries has been exhausted, and where the number of retries has been exhausted manager 240 changes the update status of the MFP in database 250 to indicate a distribution failure (e.g. ‘Firmware Distribution Failure’) (470).” (See par. [0036])); 
in accordance with detecting an issue and responsive to user inputs: 
assigning, by the one or more processors, the issue to a member of a user class of the mobility services platform based on an issue type (FIG. 5 and associated text, such as, “Manager 240 then transmits an installation start command to each identified MFP and waits for an event notification (540). If a failure event is received from an MFP then the installation process is retried unless a configured number of retries has been exhausted, and where the number of retries has been exhausted manager 240 changes the update status of the MFP in database 250 to indicate an installation failure (e.g. ‘Firmware Installation Failure’) (560).” (See par. [0037])); and 
changing, by the one or processors, a status of the installation tasks after the issue is resolved (“If a success event is received from an MFP then manager 240 .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vangelov into the teachings of Pathak because that would have provided a method and system for updating a group of network nodes, such as a group of MFPs, with replacement software wherein the method and system improve network performance and the predictability of a completion time for installation of the replacement software. These improvements are facilitated by throttling distribution of a software update package to avoid resource oversubscription while time-bounding distribution so that installation of the software update on all of the network nodes can be completed by a certain time as suggested by Pathak (See par. [0007]).

Regarding claim 3:
The rejection of claim 1 is incorporated, Vangelov further comprising: determining, by the one or more processors, the mobility client group based on location data provided by the mobility clients in the mobility client group (FIG. 4 and associated text, such as, “Referring to the topic tree 210 of FIG. 4, a region node 400 of the topic tree 210 may indicate a region for which the sub-topic 206 nodes under the region node 400 may relate. In some cases, the region nodes 400 may represent different regional market areas in which vehicles 102 may be sold, such as North America, Europe, and Asia Pacific. In other examples, the region nodes 400 may relate to other geographical .

Regarding claim 4:
The rejection of claim 3 is incorporated, Vangelov further discloses wherein the mobility client group is determined based on the location data and a geofence (FIG. 4 and associated text, such as, “Referring to the topic tree 210 of FIG. 4, a region node 400 of the topic tree 210 may indicate a region for which the sub-topic 206 nodes under the region node 400 may relate. In some cases, the region nodes 400 may represent different regional market areas in which vehicles 102 may be sold, such as North America, Europe, and Asia Pacific. In other examples, the region nodes 400 may relate to other geographical areas, such as countries, states, postal codes, and telephone area codes.” (See par. [0043])).

Regarding claim 5:
The rejection of claim 1 is incorporated, Vangelov further discloses wherein the OTA mobility services platform is a distributed computing platform that includes a data stream processing pipeline architecture for processing data feeds from mobility clients using a scalable publication/subscription message queue as a distributed transaction log (“A software update system may utilize a publish/subscribe model to publish messages to and from vehicles. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages. In some cases, a vehicle may be a publisher and .

Regarding claim 6:
The rejection of claim 1 is incorporated, Vangelov further discloses wherein the OTA mobility services platform comprises multiple instances of software that run concurrently and communicate with each other over a message bus (FIG. 1).

Regarding claim 11:
This is a platform version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
	Regarding claim 12:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 13:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

The rejection of base claim 13 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 15:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 16:
The rejection of base claim 11 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.
Regarding claim 21:
The rejection of claim 1 is incorporated, Searle further comprising: using the one or more extended fields to provide data or services to, or receive data from, the mobility client, where the mobility client is a vehicle.  
Regarding claim 22:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 21, and is therefore rejected under similar rationale.
Regarding claim 23:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 21, and is therefore rejected under similar rationale.

The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 21, and is therefore rejected under similar rationale.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Vangelov (U.S. Publication No. 2017/0262274 – hereinafter, Vangelov) in view of Searle et al. (U.S. Publication No. 2016/0291940 – IDS filed on 2/25/2021 – hereinafter, Searle).
Regarding claim 8:
Vangelov discloses a method comprising: 
receiving, by one or more processors of a mobility client of an over-the-air (OTA) mobility services platform, a download information file including instructions for downloading and installing update files from a data repository, the instructions defining anAttorney Docket No. 46154-0094001/P100275 installation order hierarchy that preserves interdependencies between one or more versions of a plurality of software models defining software installed on the mobility client (FIG. 2 and associated text, such as, “once received, the computing platform 104 may be configured to install the updates indicated by the manifest 216. Based on the manifest 216, the computing platform 104 may be configured to download the updated binaries and/or configurations retrieved from the web server locations specified by the manifest 216. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the ; 
in accordance with the instructions, downloading the update files to the mobility client (FIG. 2 and associated text, such as, “once received, the computing platform 104 may be configured to install the updates indicated by the manifest 216. Based on the manifest 216, the computing platform 104 may be configured to download the updated binaries and/or configurations retrieved from the web server locations specified by the manifest 216. As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the updates using resume functionality available for downloads from web servers 218.” (See par. [0063])); and 
in accordance with the installation order hierarchy, initiating, by the one or more processors, installation of the update files on the mobility client (“At operation 514, the computing platform 104 installs the software update. For example, the computing .
But, Vangelov does not explicitly teach:
creating, by one or more processors, a virtual representations of the mobility client that includes a unique identifier for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform; and 
sending, by the one more processors, the virtual representation to the OTA mobility services platform.
updating the update information fields of the virtual representation to indicate a current version of the software installed on the mobility client after the update is completed.
However, Searle, an analogous art with Vangelov, because Searle is in the same field of endeavor of updating software/firmware discloses:
creating, by one or more processors, a virtual representations of the mobility client that includes a unique identifier for the mobility clients and data structures with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform (“” (See pars. [00] – [00])); and 
sending, by the one more processors, the virtual representation to the OTA mobility services platform (“.” (See par. [00])).
updating the update information fields of the virtual representation to indicate a current version of the software installed on the mobility client after the update is completed ().
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Searle into the teachings of Vangelov because that would have  as suggested by Searle (See par. []).

Regarding claim 9:
The rejection of claim 8 is incorporated, Vangelov further discloses wherein the installation order hierarchy is determined by a topological sort (“The service delivery network 202 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require. Those additional dependencies may further be added to the manifest 216.” (See par. [0061])).

Regarding claim 10:
The rejection of claim 8 is incorporated, Vangelov further discloses wherein the download information file includes links to the update files stored in a network-based data repository (As one example, the manifest 216 may specify the network locations as URLs served by a web server 218 of the service delivery network 202, and the computing platform 104 may download the updated from the URLs specified by the manifest 216. As the updates may be made available from the web server 218 via HTTPS, the computing platform 104 may be able to download the updates using resume functionality available for downloads from web servers 218.” (See par. [0063])).

This is a platform version of the rejected method claim 8 above, wherein all the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 9, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 10, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Searle et al. (U.S. Publication No. 2016/0291940 – IDS filed on 2/25/2021 – hereinafter, Searle).
Regarding claim 25:
Searle discloses a method comprising: 
creating, by one or more processors of an over-the-air (OTA) mobility services platform, virtual representations of the mobility clients that include unique identifiers for the mobility clients and data structures (“The device may log specified events associated with apps. For example, logged events may include installation and configuration events, app usage data, app error events, telematic data, and/or the like. Logged events data may be securely delivered in structured data format via the cloud hosted storefront to various analytics applications” (See par. [0087]). FIG. 12 and associated text, such as, “In FIG. 12, an OMA-DM tree is used to model the current state of device components (e.g., ECUs and their attributes) for a device (e.g., a vehicle). OMA-DM may be used to synchronize information (e.g., data regarding a vehicles state) between a server and vehicles.” (See par. [0090]). “the REDUP database may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in (structured) files... If the REDUP database is implemented as a data-structure, the use of the REDUP database 3519 may be integrated into another component such as the REDUP component 3535.” with an update information field and one or more extended fields that provide an interface operable for sending and receiving data or services from one or more data or service providers that are external to the OTA mobility services platform (“A users table 3519b includes fields such as, but not limited to: a userID, userSSN, taxID, userContactID, accountID, assetIDs, deviceIDs, paymentIDs, transactionIDs, … An devices table 3519c includes fields such as, but not limited to: deviceID, sensorIDs, accountID, assetIDs, paymentIDs, deviceType, deviceName, deviceManufacturer, deviceModel, deviceVersion … An updates table 3519k includes fields such as, but not limited to: updateID, updateDescription, updatePackageID, updatePackageVersion, updatePackagePriority, updatePackageSUMsData, and/or the like; A logs table 35191 includes fields such as, but not limited to: logID, logData, logTimestamp, logOntology, and/or the like… In one embodiment, user programs may contain various user interface primitives, which may serve to update the REDUP. Also, various accounts may require custom database tables depending upon the environments and the types of clients the REDUP may need to serve. It should be noted that any unique fields may be designated as a key field throughout.” (See pars. [2885] – [2900]). “If component collection components are discrete, separate, and/or external to one another, then communicating, obtaining, and/or providing data with and/or to other component components may be accomplished through inter-application data processing communication techniques such as, but not limited to: Application Program Interfaces (API) information passage; (distributed) Component Object Model ((D)COM), (Distributed) Object Linking and Embedding ((D)OLE), and/or the like), Common Object Request Broker Architecture (CORBA), Jini local and remote application program ; and 
storing, by the one more processors, the virtual representations in one or more databases accessible by the OTA mobility services platform (“A connected device (e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity) is configured to log specified events. For example, logged events may include software and configuration updates events, system fault and performance events, system service usage notifications, telematic data, and/or the like. These events may be logged by the device's software system or by individual device components (e.g., peripheral units or electronic control units (ECUs)) and may be securely delivered in a structured data format to the cloud platform for storage in a big data storage repository and/or databases of individual analytics applications.” (See pars. [0049] – [0050])).
using the one or more extended fields to provide data or services to, or receive data from, the vehicles (FIG. 12 and associated text, such as, “In FIG. 12, an OMA-DM tree is used to model the current state of device components (e.g., ECUs and their attributes) for a device (e.g., a vehicle). OMA-DM may be used to synchronize information (e.g., data regarding a vehicles state) between a server and vehicles. Segments may manage specific ECUs. Accordingly, a SUM may utilize reported 

Regarding claim 26:
The rejection of claim 25 is incorporated, Searle further discloses wherein the one or more extended fields include personal profile data related to a personal preference of an occupant of the vehicle (“A users table 3519b includes fields such as, but not limited to: a userID, userSSN, taxID, userContactID, accountID, assetIDs, deviceIDs, paymentIDs, transactionIDs, … An devices table 3519c includes fields such as, but not limited to: deviceID, sensorIDs, accountID, assetIDs, paymentIDs, deviceType, deviceName, deviceManufacturer, deviceModel, deviceVersion … An updates table 3519k includes fields such as, but not limited to: updateID, updateDescription, updatePackageID, updatePackageVersion, updatePackagePriority, updatePackageSUMsData, and/or the like; A logs table 35191 includes fields such as, but not limited to: logID, logData, logTimestamp, logOntology, and/or the like… In one embodiment, user programs may contain various user interface primitives, which may serve to update the REDUP. Also, various accounts may require custom database tables depending upon the environments and the types of clients the REDUP may need to serve. It should be noted that any unique fields may be designated as a key field throughout.” (See pars. [2885] – [2900])).




This is a platform version of the rejected method claim 25 above, wherein all the limitations of this claim have been noted in the rejection of claim 25 and is therefore rejected under similar rationale.

	Regarding claim 28:
The rejection of base claim 27 is incorporated. All the limitations of this claim have been noted in the rejection of claim 26, and is therefore rejected under similar rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 22nd, 2021